PER CURIAM.
• Alex S. Hutchins appeals the summary denial of his motion for additional jail credit filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Despite this court’s previous opinion discouraging the use of rubber stamp denials, the trial court summarily denied Hutchins’ motion with a rubber-stamped “MOTION DENIED,” and a hand written notation, “182 days total credit only.”1 See Parnell v. State, 642 So.2d 1092, 1093 (Fla. 2d DCA 1994) (stating that “[rjubber stamps may have some use for pretrial motions, but they are usually inappropriate for motions filed under rules 3.800 and 3.850”).
Hutchins’ motion, nevertheless, fails to meet the pleading requirements under State v. Mancino, 714 So.2d 429 (Fla.1998). See also Baker v. State, 714 So.2d 1167 (Fla. 1st DCA 1998). We, therefore, affirm. Our affirmance is without prejudice to Hutchins raising this issue again in a rule 3.800 motion which meets the pleading requirements of Mancino. Alternatively, he may file a timely and properly sworn motion brought pursuant to Florida Rule of Criminal Procedure 3.850, which raises *120this issue, if there are factual issues which need to be resolved.
Affirmed.
BLUE, A.C.J., and WHATLEY and DAVIS, JJ„ Concur.

. The trial court’s order appears to have been filed with the clerk of circuit court and we deem it to be sufficiently rendered for us to review.